As filed with the Securities and ExchangeCommission on May 28, 2009 1933 Act File No. 33-71320 1940 Act File No. 811-8134 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 31 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 32 x EATON VANCE MUNICIPALS TRUST II (Exact Name of Registrant as Specified in Charter) Two International Place, Boston, Massachusetts 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA Two International Place, Boston, Massachusetts 02110 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) x on June 1, 2009 pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ this post effective amendment designates a new effective date for a previously filed post-effective amendment. Eaton Vance Hawaii Municipals Fund Eaton Vance Insured Municipals Fund Eaton Vance Kansas Municipals Fund Mutual funds providing tax-exempt income Prospectus Dated ^ June 1, 2009 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Information in this prospectus Page Page Fund Summaries 2 Sales Charges 15 Investment Objectives & Principal Policies and Risks 9 Redeeming Shares 17 Management and Organization 11 Shareholder Account Features 18 Valuing Shares 12 Tax Information 19 Purchasing Shares 12 Financial Highlights 21 This prospectus contains important information about the Funds and the services available to shareholders. Please save it for reference. Fund Summaries This section summarizes the investment objectives and principal strategies and risks of investing in an Eaton Vance ^ Municipals Funds . You will find more specific information about each Fund in the pages that follow. Investment Objectives and Principal Strategies The investment objective of each Fund is to provide current income exempt from regular federal income tax and, in the case of the Hawaii Fund and Kansas Fund, from particular state ^ taxes. Under normal market circumstances, each Fund will invest at least 80% of its net assets in municipal obligations that are exempt from such taxes. The Hawaii Fund and Kansas Fund primarily invest in investment grade municipal obligations (those rated BBB or Baa or higher), but may also invest in lower rated obligations. The Insured Fund primarily invests in municipal obligations that are insured as to principal and interest payments by insurers having a claims-paying ability rated at least investment grade, provided that at least 50% of such assets is invested in obligations insured by insurers having a claims-paying ability rated at least A. Each Fund normally acquires municipal obligations with maturities of ten years or more ^ . Each Fund may concentrate in certain types of municipal obligations (such as industrial development bonds, housing bonds, hospital bonds or utility bonds), so Fund shares could be affected by events that adversely affect a particular sector. Each Fund may purchase derivative instruments (such as inverse floaters, futures contracts and options thereon, interest rate swaps, and forward rate contracts), bonds that do not make regular payments of interest, bonds issued on a when-issued basis and municipal leases. The portfolio managers may also trade securities to minimize taxable capital gains to shareholders. A portion of the Insured and Hawaii Funds distributions generally will be subject to the federal alternative minimum tax. Principal Risk Factors Obligations with maturities of ten years or more may offer higher yields than obligations with shorter maturities, but they are subject to greater fluctuations in value when interest rates change. When interest rates ^ rise , the value of Fund shares typically will decline. A Funds yield will also fluctuate over time. The Hawaii and Kansas Funds invest a significant portion of assets in obligations of issuers located in a single state and are sensitive to factors affecting that state, such as changes in the economy, decreases in tax collection or the tax base, legislation which limits taxes and changes in issuer credit ratings. Because obligations rated BBB or Baa and obligations rated below BBB or Baa (so-called junk bonds) are more sensitive to the financial soundness of their issuers than higher quality obligations, Fund shares, as a general matter, may fluctuate more in value than shares of a fund investing solely in higher quality obligations. Obligations rated BBB or Baa have speculative characteristics, while lower rated obligations are predominately speculative. ^ A Funds use of derivatives may expose the Fund to increased risk of principal loss due to imperfect correlation, failure of the counterparty and unexpected price or interest rate movements. Inverse floaters are volatile and involve leverage risk. Bonds that do not make regular interest payments may experience greater volatility in response to interest rate changes. When-issued securities are subject to the risk that when delivered to the Fund they will be worth less than the price the Fund agreed to pay for them. Municipal leases often require a legislative appropriation of funds for payment. If the necessary appropriation is not made, the issuer of the lease may not be able to meet its obligations. As non-diversified funds, ^ each Fund may invest a larger portion of their assets in the obligations of a limited number of issuers than may a diversified fund. This makes ^ each Fund more susceptible to adverse economic, business or other developments affecting such issuers. ^ Each Fund may invest, with respect to 50% of its total assets, more than 5% (but not more than 25%) of its total assets in securities of any one issuer, other than U.S. Government securities. No Fund is a complete investment program and you may lose money by investing in a Fund. There is no guarantee that a Fund will be able to achieve its investment objective. An investment in a Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. 2 Eaton Vance Hawaii Municipals Fund The Hawaii Funds investment objective is to provide current income exempt from regular federal income tax and Hawaii state individual income taxes. ^ The Board of Trustees of the Hawaii Fund has voted to recommend that shareholders approve the merger of the Hawaii Fund into Eaton Vance National Municipals Fund (the "National Fund"), a diversified national municipal bond fund with substantially similar investment objectives and policies to the Fund (with the exception of policies to avoid particular state income taxes). Shareholders of the Fund will be asked to approve the merger at a special meeting scheduled to be held on September 25, 2009. If approved, the Fund will transfer its assets to the National Fund in exchange for shares of the National Fund, and the National Fund will assume the liabilities of the Fund. Immediately following this exchange, which will be effected on the basis of the relative net asset value of the Fund, the Fund will distribute shares of National Fund to its shareholders pro rata in liquidation of the Fund. Performance Information. The following bar chart and table provide information about the Hawaii Funds performance for each calendar year through ^
